Citation Nr: 0306924	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
presently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the RO in 
Boston, Massachusetts, which, confirmed and continued a 20 
percent rating for a lumbosacral strain.  


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), and 
remained with the RO until November 10, 2002, a period over 2 
years, the RO never advised the veteran of the VCAA, and the 
potential impact this law might have on his claim.  This 
violation of due process must be addressed before the Board 
can undertake any action in this claim.

The veteran's last VA orthopedic examination was in July 
2000.  The Board finds that the veteran should be afforded a 
current VA orthopedic examination in order to determine the 
etiology of the veteran's service-connected low back 
disability.  

Furthermore, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for his 
low back disability during the pendency of the appeal.  38 
U.S.C.A. § 5103A (West Supp. 2001); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In view of the foregoing, the case is remanded for the 
following:
 
1.  The RO is to contact the veteran and request 
that he identify all VA and non-VA health care 
providers that have treated him for a low back 
disability during the period of March 2000 to the 
present.  Of particular interest would be records 
from Arthur N. Gertler, M.D., whose last address of 
record is shown as 966 Park Street, Stoughton, 
Massachusetts 02072, and complete hospital records, 
including operative reports, and radiographic 
studies from the Massachusetts General Hospital, 
where he underwent surgery for a back condition in 
January 2002.  He should be provided with and 
requested to sign the appropriate releases, 
allowing VA to obtain any records identified.  
Thereafter, the RO is to obtain records from each 
health care provider the appellant identifies, and 
associate those records with the claims folder.  

2.  After all records have been obtained, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded a VA 
orthopedic examination to determine the current 
severity of the service-connected low back 
disability.  All indicated tests and studies are to 
be performed.  Prior to the examination, the claims 
folder must be made available to the examiner for 
review of the case.  A notation to the effect that 
this record review took place should be included in 
the report of the examiner.  The examiner must 
provide a comprehensive report including complete 
rationale for all conclusions reached.  If further 
testing or examination by other specialists is 
determined to be warranted, such testing or 
examination should be accomplished. 

Regarding the symptomatology related to his 
service-connected low back disability, the examiner 
should determine if the veteran exhibits (1) muscle 
spasms on extreme forward bending; loss of lateral 
spine motion, unilateral, while in the standing 
position; or (2) listing of the whole spine to the 
opposite side; positive Goldthwait's sign; marked 
limitation of forward bending in standing position; 
loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility 
on forced motion.  The examiner should also perform 
range of motion testing.  In the description of the 
results of this testing, the examiner should 
indicate in degrees what normal range of motion is 
as compared to the veteran's range of motion.  The 
orthopedic examiner should also be asked to 
determine whether the low back exhibits weakened 
movement, excess fatigability, or incoordination 
attributable to the service-connected disability; 
and, if feasible, these determinations should be 
expressed in terms of the degree of additional 
range of motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The 
examiner should be asked to express an opinion on 
whether pain could significantly limit functional 
ability during flare-ups or when the low back is 
used repeatedly.  It should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss due to pain on use or during 
flare-ups.  
The veteran is hereby advised that failure to 
report for a scheduled VA examination without good 
cause shown may have adverse effects on his claim.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should include the appropriate language 
regarding VCAA, so as to provide the 
veteran information of VA's duty to assist 
him, and notice requirements.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




